El Juez Asociado Señor de Jesús
emitió la opinión del tribunal.
Este es el primer caso en esta jurisdicción en el cual nn cónyuge establece una acción contra el otro reclamando in-demnización por daños a sn persona. La corte inferior de-claró sin lugar la demanda a base de una moción para deses-timar por insuficiencia de becbos constitutivos de cansa de acción.
*624Como dice Manresa, Roy nadie puede alegar seriamente la unidad de persona en el matrimonio, pues no Ray precepto alguno en el Código Civil, ni en ninguna otra ley, de donde pueda derivarse ese principio. Manresa, Comentarios al Código Civil Español (2da. ed. 1908) t. 10, pág. 93.(1) Con menos razón puede alegarse la unidad de persona bajo nuestro Código Civil, el cual Ra eliminado mucRas de las incapacidades, de la mujer consignadas en el Código Civil Español. (2) Sin embargo, no todas las incapacidades Ran sido eliminadas. El artículo 93 del Código Civil limita la capacidad de la mujer para comparecer en juicio a aquellos casos que se refieran a la defensa de sus derechos o de sus bienes propios, al desempeño de la patria potestad, a la tutela o administración que le confiera la ley y al ejercicio de una profesión, cargo u ocupación. Con motivo de esa limitación y por ser el marido el administrador y representante legal de la sociedad conyugal, reiteradamente Ra resuelto' este Tribunal que una demanda interpuesta por la mujer en reclamación de derechos pertenecientes a la sociedad de gananciales, no aduce lieclios constitutivos de causa de acción. Valiente & Cía. v. Corte, ante, pág. 40; Flit v. White Star Bus Line, Inc., 49 D.P.R. 144; Flit v. White Star Bits Line, Inc., 50 D.P.R. 98; Vázquez v.Valdés et al., 28 D.P.R. 467. Y como Ra quedado establecido en esta jurisdicción que la indemnización concedida por daños personales a cualquiera de los cónyuges pertenece a la sociedad de gananciales, la mujer carece de capacidad para .establecer, tal acción. Flit v. White Star Bus Line, Inc., supra; Vázquez v. Valdés et al., supra.
*625Es verdad que la Eeg’la 17(d) (2) de las de Enjuiciamiento Civil invocada por la apelante prescribe' que la mujer ca-sada no necesita del concurso de su marido para establecer una acción entre ella y él y que' en tal caso podrá deman-dar o ser demandada sola. Pero esa Regla se refiere a aque-llos casos en que la mujer reclame un derecho de ella, no uno de la sociedad de gananciales, el cual sólo el marido puede reclamar como representante legal de dicha, socie-dad. Además esta Regia se refiere exclusivamente a cues-tiones de procedimiento y no de derecho sustantivo. . En otras palabras, la Regia no crea una causa de acción que antes no existía. Schroeder v. Longenecker, 7 F.R.D. 9 (1947).
En Luisiána una mujer casada no puede demandar a su marido mientras exista la relación marital, excepto' para obtener separación o para la separación de la .propiedad o para la restitución y goce de su propiedad parafernal o en caso de que ella tenga su propiedad separada de la de él a virtud de capitulaciones matrimoniales o por divorcio';, pero en ningún caso puede ella demandar a su marido sin la autorización de la corte ante la cual presente su acción. Artículo 105 del Código de Práctica de Luisiana. T en la mayoría de las jurisdicciones de los Estados Unidos donde impera la Ley Común, los Tribunales han negado esa causa de acción entre esposos basándose en razones de orden público (public policy), a pesar de existir estatutos que aparentemente tienden a autorizar la acción. Thompson v. Thompson, 218 U.S. 611 (1910), Haglund, Tort Actions Between Husband and Wife, (1939) 27 Geo. L. J. 697-731, 893-922; William E. McCurdy, Torts Between Persons in Domestic Relation, (1930) 43 Harv. L. Rev. 1030; Anotación en 130 A.L.R. 889.

Procede, por lo expuesto, la confirmación de la sent encia.


(1) E1 Código de Siete Partidas, 3ra. Partida, Título II, Ley V, prohibía pleitos entre cónyuges basándose, precisamente, en la unidad de persona.


(2) Compárenso los artículos 60, 61, 62, 1387, 1388 y 1413 del Código Civil Español con los 91, 92, 93 y 1313 del nuestro. Además, la mujer bajo el Código Civil Español, no puedo adquirir bienes para la sociedad conyugal sin licencia do su marido. En cambio, en esta jurisdicción, por interpretación judicial, puedo adquirir, sin licencia alguna, cualquier clase de bienes, incluyendo inmuebles, para la sociedad de gananciales. Segarra v. Vivaldi, 59 D.P.R. 803.